UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YASHUA ANK BEY EL,
                             Plaintiff,                               19-CV-7632 (CM)
                    -against-                                       BAR ORDER UNDER
MELISSA FERRAIOLA, et al.,                                            28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff filed this action pro se. On October 1, 2019, the Court dismissed Plaintiff’s qui

tam claims for lack of standing and his remaining claims as frivolous. The Court also ordered

Plaintiff to show cause why he should not be barred from filing any further actions in this Court

concerning property located at 393 Montauk Avenue, in Brooklyn, New York (the “Brooklyn

propery”) and the related foreclosure proceedings without obtaining permission from this Court

to file his complaint. Plaintiff filed an affirmation on October 25, 2019, but his arguments against

imposing the bar order are insufficient.

                                           CONCLUSION

       The Court bars Plaintiff from filing any further actions in this Court concerning the

Brooklyn property and the related foreclosure proceedings without obtaining permission from

this Court to file his complaint. See 28 U.S.C. § 1651. Plaintiff must attach a copy of his

proposed complaint and a copy of this order to any motion seeking leave to file. The motion

must be filed with the Pro Se Intake Unit of this Court. If Plaintiff violates this order and files an

action without filing a motion for leave to file, the Court will dismiss the action for failure to

comply with this order.

       The Clerk is directed to close this action.
         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 2, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                  2
